Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  July 13, 2022

The Court of Appeals hereby passes the following order:

A22A0916. REYNOLDS v. THE STATE.

      In 2013, Damarius Reynolds was tried by a jury and convicted of two counts
of armed robbery, two counts of aggravated assault, possession of a firearm during
the commission of a crime, and possession of a handgun by a minor. On May 13,
2020, the trial court denied Reynolds’s amended motion for new trial. No timely
notice of appeal was filed. In its December 14, 2021 order granting Reynolds’s
motion for out-of-time appeal, the trial court relied on the fact that counsel for
Reynolds admitted that he “should have, thought he had, but ultimately failed to file
a timely notice of appeal of the order denying the motion for new trial.” Reynolds
then filed a notice of appeal on January 3, 2022.
      In Cook v. State, 313 Ga. 471 (870 SE2d 758) (2022), however, the Supreme
Court of Georgia eliminated the judicially created out-of-time appeal procedure in
trial courts and held that a trial court is “without jurisdiction to decide [a] motion for
out-of-time appeal” on the merits because there is “no legal authority for motions for
out-of-time appeal in trial courts.” Id. at 506 (5). Cook also concluded that this
holding is to be applied to “all cases that are currently on direct review or otherwise
not yet final[,]” id., and directed that “pending and future motions for out-of-time
appeals in trial courts should be dismissed, and trial court orders that have decided
such motions on the merits . . . should be vacated if direct review of the case remains
pending or if the case is otherwise not final.” Id. at 505 (4).
      Accordingly, the trial court’s order granting Reynolds’s motion for out-of-time
appeal is vacated, and this case is remanded for the entry of an order dismissing
Reynolds’s motion. In addition, because Reynolds’s motion for out-of-time appeal
was granted in this case, the trial court is directed to vacate any subsequent rulings
on filings the trial court lacked jurisdiction to decide without the granted out-of-time
appeal.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         07/13/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.